Order entered August 25, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-20-00135-CV

  IN THE INTEREST OF K.T.W., S.K.W., K.J.W., K.M.W., AND C.R.W.,
                     MINOR CHILDREN

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-52418-2017

                                      ORDER

      Before the Court is appellant’s August 24, 2020 second motion to extend

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than September 21, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE